Citation Nr: 0102965	
Decision Date: 01/31/01    Archive Date: 02/02/01	

DOCKET NO.  99-15 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder.  

Entitlement to an increased rating for dermatitis, currently 
evaluated as 10 percent disabling.

Entitlement to a clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from January 1973 to 
January 1974.  

On appeal, the veteran has maintained that he should be 
entitled to a clothing allowance because the topical creams 
that he uses for his dermatitis cause stains in his clothing.  
He maintains that these stains are difficult to prevent and 
wash out because he cannot use strong detergents because of 
his skin condition.  He maintains that, as a result, he 
washes his clothes more often and his clothes wear out more 
quickly.  In addition, on appeal, he claims that various 
factors, including his service-connected dermatitis 
condition, exacerbate his acquired psychiatric disorder.  He 
maintains that the first evidence of such acquired 
psychiatric disorder occurred in service.  He notes that 
service medical records contain a notation that his skin 
condition is aggravated by various factors, including his 
emotional stress.  Finally, he contends that his skin 
condition is worse during the winter, and that he received 
treatment at a Department of Veterans Affairs (VA) medical 
facility in late 1999 and early 2000 for his skin condition.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) set forth new rules relating to 
the duty to assist, especially relating to obtaining records, 
substantiating a claim, and completing an application for 
compensation benefits.  

In this case, the service medical records contain a Medical 
Board report indicating a preservice history of a skin 
condition, which was aggravated in service by various 
factors, including heat, excessive washing with strong 
detergents, exposure to woolens, and emotional stress.  

In June 1974, the veteran was granted service connection for 
atopic dermatitis, by aggravation, evaluated as 10 percent 
disabling.  

The medical records after service show that the veteran's 
skin condition underwent occasional exacerbations, with the 
veteran receiving different creams and moisturizers to treat 
this disability.  The veteran has had extensive treatment for 
alcoholism and alcoholic liver disease.  He has also been 
treated at various times for an acquired psychiatric 
disability with various symptoms, including panic attacks, 
depression, and anxiety.  There is some evidence that the 
symptoms of his acquired psychiatric disorder are 
intermingled with the symptoms of his skin condition, with an 
exacerbation of one possibly having an effect or possibly 
causing an exacerbation of the other.  The impact and 
relationship between his acquired psychiatric conditions 
which may be considered for compensation, his skin condition 
and his alcoholism and related diseases which are considered 
to be due to misconduct and not eligible for compensation 
have not been fully described.  

The current claims file indicates that the veteran underwent 
State vocational rehabilitation counseling and was applying 
for Social Security disability benefits.  The regional office 
(RO) did not obtain these records.  

At a hearing before the Board in February 2000 sitting at 
Portland, Oregon, the veteran testified that he had received 
treatment at a VA medical facility in late 1999 and early 
2000 for an exacerbation of his skin condition.  He mentioned 
that pictures of his skin condition and clothing were taken.  

Initially, it should be noted that the new law relating to 
the duty to assist requires that reasonable efforts be made 
to obtain relevant records, and that a medical examination 
and opinion should be obtained when such an examination or 
opinion is necessary to make a decision on the claim for 
compensation benefits.  The Board believes that the claims 
presently on appeal require development to obtain additional 
records, and a medical examination.  

Specifically, the veteran has indicated that there are recent 
records relating to his claim for an increased rating for his 
skin condition.  The regional office needs to obtain the 
records of recent treatment.  Such records might also impact 
on the veteran's claim for a clothing allowance, especially 
because of the veteran's contentions that his clothing stains 
and wears more quickly because of increased washings because 
he cannot use strong detergents.  These contentions have not 
been addressed fully by the RO.  Further, in view of the 
veteran's recent treatment, a new VA examination relating to 
his skin condition needs to be scheduled, and a new opinion 
needs to be obtained relating to the veteran's medication, 
his clothing, and all of his contentions.  

In this regard, the veteran's contentions and the present 
record raise the question of secondary service connection for 
an acquired psychiatric disorder and the question of whether 
the veteran's service-connected condition is aggravating a 
nonservice-connected condition.  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, a veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to aggravation.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The converse, however, is not possible.  That is, 
compensation may not be awarded for any portion of any non-
service connected psychiatric disability if it causes the 
service connected skin condition to become worse.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should request copies of all 
records relating to the veteran's 
application for Social Security 
disability benefits.  

2.  The RO should obtain copies of all 
State vocational rehabilitation records 
for the veteran.  

3.  The RO should obtain copies of all VA 
outpatient treatment reports for the 
veteran since October 1, 1999.  

4.  The RO should make arrangements for 
special psychiatric and dermatology 
examinations of the veteran.  The 
psychiatric examination should provide a 
detailed analysis of all psychiatric 
disabilities which are present.  All 
clinical tests which are deemed 
appropriate should be conducted.  The 
dermatology examination should include 
photographs of the affected areas.  The 
examiners should review all of the 
veteran's records.  The claims folder 
should be made available to the examiners 
prior to and during their examinations.  

The examiners should be requested to 
provide an opinion concerning the 
interrelationship between the veteran's 
service-connected dermatology condition 
and any acquired psychiatric disorder, 
including his alcoholism, and any other 
condition recognized as being due to 
alcoholism.  Specifically, the examiners 
should be requested to provide an opinion 
whether any present acquired psychiatric 
disorder for which compensation may be 
awarded is proximately due to or the 
result of the service-connected skin 
condition or whether such an acquired 
psychiatric disorder is aggravated by the 
dermatology condition.  If so, the degree 
of disability (but only that degree) over 
and above the degree of disability 
existing prior to aggravation should be 
set out.  See Allen v. Brown, supra.  

The dermatology specialist and a 
pharmacist (who should determine the 
medications being utilized to treat the 
veteran's skin condition) should comment 
upon the effect each medication has on 
his clothing, and whether any such 
medication causes irreparable damage or 
accelerated wear to the veteran's outer 
garments in view of the veteran's 
contentions relating to staining and the 
need to use mild detergents and wash his 
garments more than usual.  

After such development has occurred, the RO should again 
review the veteran's claims.  If any claim is denied, the 
case should be processed in accordance with appropriate 
appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the veteran unless and until he receives further notice.  The 
purpose of this REMAND is to procure clarifying data, and to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




